DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I directed to claims 1-15 in the reply filed on 12/01/2020 is acknowledged.
Claim Objections
3.	Claim 5, 7-8, 10 and 12-15 are objected to because of the following informalities:  
In claim 5, line 2: “valve assembly whereby” should be changed to --valve assembly, whereby--.  
In claim 5, line 3: “a combination thereof” should be changed to --the combination thereof--.
In claim 7, line 3: “a combination thereof” should be changed to -- the combination thereof--.
In claim 8, line 3: “a combination thereof” should be changed to --the combination thereof--.
In claim 10, line 3: “a combination thereof” should be changed to -- the combination thereof--.
In claim 12, lines 2-3: “a combination thereof” should be changed to -- the combination thereof--.
In claim 12, line 6: “a combination thereof” should be changed to -- the combination thereof--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite because it set forth that “an inside diameter of the discharge valve seat is greater than an outside diameter of the suction valve body, the suction valve seat, the reciprocating element, or a combination thereof”. Specifically, it is not clear what structure the applicant is trying to claim or imply by this limitation. Please note that claims are indefinite when the boundaries are unclear. Certainly, it is indefinite to state a comparison without establishing a base line. Further, it is unclear as how and where the inside and/or outside diameter being defined on the elements without additional structure not recited in the claim. 
In claims 5, 8 and 10, the recitation of “can be” renders the claims indefinite, since it is not clear if the limitation following “can be“ is being claimed.  
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claims 2-4 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2-4 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 2-4 and 7 do not add any features/elements to the scope of the claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




9.	Claim(s) 1-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by  Bayyouk et al. (hereinafter “Bayyouk”) (Pub. No.: US 2013/0202457 A1).
Regarding claims 1-4 and 7 (as best understood), Bayyouk discloses a pump fluid end comprising: 
a discharge valve assembly (outlet valve 56, as presented in annotated Figure 2 and Paragraph [0077]) comprising a discharge valve seat (the outlet valve 56 is clearly comprising a discharge valve seat DVS, as best seen in annotated Figure 2) and a discharge valve body (discharge valve body DVB, as depicted in annotated Figure 2); 
a suction valve assembly (inlet valve 54, as detailed in Paragraph [0063]) comprising a suction valve seat (valve seat 76, see Paragraph [0063]) and a suction valve body (valve body 100, as discussed in Paragraph [0064]); and 
a reciprocating element (plunger 32 that reciprocates within the bore 34, see Paragraph [0067]).
Particularly, Bayyouk performs the fluid end portion 14 that includes a fluid end block or fluid cylinder 18, which is connected to the housing 16 via a plurality of stay rods 20. The fluid cylinder 18 includes a fluid inlet passage 22 and a fluid outlet passage 24, which are spaced in a parallel relation (see Paragraph [0055]). Notably, in Paragraph [0056], Bayyouk presents a plunger rod assembly 30 that is including plunger 32 and extending out of the housing 16 and into the fluid cylinder 18. Further, in Paragraph [0057], Bayyouk teaches: The fluid inlet passage 38 includes an enlarged-diameter portion 38a and a reduced-diameter portion 38b extending downward therefrom. The enlarged-diameter portion 38a defines a tapered internal shoulder 43 and thus a frusto-conical surface 44 of the fluid cylinder 18. The reduced-diameter portion 38b defines an inside surface 46 of the fluid cylinder 18. Similarly, the fluid outlet passage 40 includes an enlarged-diameter portion 40a and a reduced-diameter portion 40b extending downward therefrom. The enlarged-diameter portion 40a defines a tapered internal shoulder 48 and thus a frusto-conical surface 50 of the fluid cylinder 18. The reduced-diameter portion 40b defines an inside surface 52 of the fluid cylinder 18. 


    PNG
    media_image1.png
    544
    745
    media_image1.png
    Greyscale

Bayyouk then goes to describe a method of replacing a valve seat. Bayyouk explicitly teaches that “the step 152 includes sizing the replacement inside diameter so that a valve seat sized and shaped for the Legacy pump assembly” (see Paragraph [0088]). Likewise, in Paragraph [0036], Bayyouk specifies: the method includes producing the first fluid cylinder, includes sizing the first inside diameter to be less than the second outside diameter so that the second valve seat is not permitted to be disposed in the first fluid passage; and producing the first valve seat, includes sizing the first outside diameter so that: the first outside diameter is less than the second inside diameter; and a radial clearance would be defined between the first valve seat and an inside surface of the second fluid cylinder defined by the second fluid passage if the first valve seat were to be disposed in the second fluid passage. As a result, operational incompatibility between parts of the first and second pump assemblies is ensured and a long-term mix-up between parts is avoided. 
Obviously, Bayyouk’s pump fluid end facilitates servicing of the pump. 
Specifically, Bayyouk’s system utilizes relationships existing between the inner and outer diameters of the valve seats and valve bodies. Essentially, Bayyouk’s pump is designed such that the discharge valve assembly and suction valve assembly can be easily replaced. Bayyouk more clearly describes the methodology of the replacement valve seat later in the disclosure, and even specifically discloses calculations being made to determine the inside and outside diameters of the valve seat. More specifically, in Paragraph [0066], Bayyouk further notes: Features of the outlet valve 56 that are identical to corresponding features of the inlet valve 54 will be given the same reference numerals as that of the inlet valve 54. The valve seat axis 84 of the outlet valve 56 is aligned with each of the fluid passage axis 42 and the valve seat axis 84 of the inlet valve 54. Likewise, in Paragraph [0063], Bayyouk especially details: The enlarged-diameter portion 82 includes a tapered external shoulder 91 and thus defines a frusto-conical surface 92, which extends angularly upward from the outside surface 86. The portion 82 further defines a cylindrical surface 94, which extends axially upward from the extent of the frusto-conical surface 92. The frusto-conical surface 92 is axially disposed between the outside surface 86 and the cylindrical surface 94. The portion 82 further defines a tapered surface 96, which extends angularly upward from the inside surface 85.

    PNG
    media_image2.png
    585
    868
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    548
    892
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    639
    730
    media_image4.png
    Greyscale


However, most importantly in Bayyouk is his specific use of the experimental estimation of the dimensions of the inlet valve that is being identical to the outlet valve.
In this disclosure, Bayyouk particularly teaches: For Experimental Exemplary Embodiments 1, 2 and 3, the taper angle 132 was 30 degrees, the inside diameter 136 was 3.27 inches, and the outside diameter 134 was 5.06 inches. These values correspond to the plunger 32 being a 4.5-inch plunger, that is, the plunger 32 having an outside diameter of about 4.5 inches. Additional dimensions of the Experimental Exemplary Embodiments are set forth in Table I below (these values also correspond to the plunger 32 being a 4.5-inch plunger) (see Paragraph [0084]). 
As such, one skilled in the art would surely recognize that the inside diameter of the discharge valve seat, as disclosed by Bayyouk, is being greater than the outside diameter of the reciprocating element 32 while the inside diameter of the discharge valve seat being greater than an outside diameter of the suction valve body and the suction valve seat, as instantly claimed. 
Thus, Bayyouk appears to disclose all aspects of Applicant's claimed invention.

Regarding claims 5, 8 and 10, Bayyouk substantially discloses the pump fluid end, as claimed and detailed above. Additionally, in Paragraph [0060], Bayyouk especially describes the cover assembly 28 that includes at least the plug 64 and the fastener 66. Bayyouk explicitly teaches: the cover assembly 28 may be disconnected from the fluid cylinder 18 to provide access to, for example, the counterbore 58, the pressure chamber 36, the plunger 32, the fluid passage 40 or the outlet valve 56. The cover assembly 28 may then be reconnected to the fluid cylinder 18 in accordance with the foregoing. In several exemplary embodiments, the pump assembly 10 may include a plurality of plugs, one of which is the plug 64, and a plurality of fasteners, one of which is the fastener 66, with the respective quantities of plugs and fasteners equaling the quantity of plunger throws included in the pump assembly 10. 
[AltContent: textbox (Access port or cover assembly 28 on a side of the discharge valve 56 assembly opposite the suction valve assembly 54)]
    PNG
    media_image5.png
    537
    569
    media_image5.png
    Greyscale

In fact, as depicted in annotated Figure 2, Bayyouk surely exhibits as how an access port, which is defined by cover assembly 28, being disposed on a side of the 
With specific regard to functional limitations directed towards the intended use of the apparatus, namely “whereby the suction valve body, the suction valve seat, the reciprocating element, or a combination thereof can be removed from the pump fluid end via passage through the discharge valve seat and the access port”, as stated in claims 5 and 10, one skilled in the art would surely recognize that the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
Regarding claim 6, Bayyouk substantially discloses the pump fluid end, as claimed and detailed above. Additionally, as best seen in annotated Figure 2 above, Bayyouk evidently illustrates that the pump fluid end 22 is being a cross-bore pump fluid end, as instantly claimed.
Regarding claim 11, Bayyouk discloses a pump (reciprocating pump assembly, as discussed in Paragraph [0055] and seen in annotated Figure 1) comprising:
the pump fluid end (fluid end portion 14 that includes a fluid end block or fluid cylinder 18, as stated in Paragraph [0055]) of claim 1; and 
a power end (power end portion 12, in which a crankshaft (not shown) is disposed, as noted in Paragraph [0055]), wherein the power end is operable to reciprocate the reciprocating element within a reciprocating element bore of the pump fluid end (as discussed in Paragraph [0055] and illustrated in FIG. 1, the power end portion 12 includes a housing 16 in which a crankshaft (not shown) is disposed, the crankshaft being operably coupled to an engine or motor (not shown), which is adapted to drive the crankshaft).


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayyouk in view of Surjaatmadja et al. (hereinafter “Surjaatmadja”) (Pub. No.: US 2012/0279721 A1).
Regarding claim 9, Bayyouk substantially discloses the pump fluid end, as claimed and detailed above. However, Bayyouk does not explicitly disclose that the pump fluid end is being a concentric bore pump fluid end.  
Nevertheless, the use of a concentric bore pump end is notoriously well-known in the art, as taught by Surjaatmadja. Surjaatmadja in the field of endeavor teaches another reciprocating apparatus comprising a plunger disposed within a cylinder (see Abstract).
Specifically, Surjaatmadja, in Paragraph [0039], demonstrates the high-pressure cylinder 50 that may comprise one or more composite overwraps and/or concentric sleeves ("over-sleeves"), such that an outer wrap/sleeve pre-loads an inner wrap/sleeve. The overwraps and/or over-sleeves may be non-metallic (e.g., fiber windings) and/or constructed from relatively lightweight materials. Overwraps and/or over-sleeves may be added to increase fatigue strength and overall reinforcement of the components. by employing a substantially straight cylindrical body, high pressures within the high-pressure body 34 may be further contained by pre-stressing multi-layered cylindrical walls and heat shrinking (e.g., dual- or triple-layered concentric cylinders). Moreover, the fluid end 22 may be configured to be generally axis-symmetric, which may reduce overall weight since such a configuration allows for the use of relatively light materials. In contrast, for example, fluid ends with cross-bores at the high-pressure side commonly require heavy structures to provide sufficient fatigue strength for handling high-pressure stresses.
Consequently, in light of these advantages, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a concentric bore pump fluid end, as taught by Surjaatmadja, to the fluid end of Bayyouk, in order to provide a fluid end that is strong, durable, and relatively lightweight, while also being capable of enduring harsh environments associated with the processing of fluids in high-pressure applications, as motivated by Surjaatmadja in Paragraph [0006]. 

14.	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bayyouk in view of Wagner et al. (hereinafter “Wagner” (Pub. No.: US 2018/0298894 A1)
Regarding claim 12, Bayyouk discloses a method (method 150, as illustrated in Figure 10) of servicing the pump (pump assembly, as stated in Paragraph [0053]). Additionally, Bayyouk in Paragraph [0088] discloses: The method 150 includes a step 152 at which a replacement fluid cylinder is produced, the replacement fluid cylinder including a replacement fluid passage formed therein, the replacement fluid passage defining a replacement inside diameter. The step 152 includes sizing the replacement inside diameter so that a valve seat sized and shaped for the Legacy pump assembly is not permitted to be disposed in the replacement fluid passage. Since the Legacy valve seat is not permitted to be disposed in the replacement fluid passage, the parts are operationally incompatible and a mix-up of the parts is avoided. At step 154, a replacement valve seat is produced, the replacement valve seat defining a replacement outside diameter. The step 154 includes sizing the replacement outside diameter so that the replacement outside diameter is less than a Legacy inside diameter defined by a Legacy fluid passage formed in a Legacy fluid cylinder of the Legacy model pump assembly, and so that a radial clearance is defined between the replacement valve seat and an inside surface of the Legacy fluid cylinder defined by the Legacy fluid passage if the replacement valve seat is disposed in the Legacy fluid passage. As a result, if the replacement valve seat is disposed in the Legacy fluid passage and the Legacy pump assembly is subsequently operated. 
Likewise, in Paragraph [0088], Bayyouk further states: the method 150 includes additional steps in which the replacement pump assembly is assembled in accordance with the foregoing description of the pump assembly 10. In several exemplary embodiments, each of the replacement and Legacy fluid cylinders may be identical to the fluid cylinder 18 as illustrated in FIG. 9, and each of the replacement and Legacy valve seats may be identical to the valve seat 129 as illustrated in FIGS. 8 and 9.
In fact, Bayyouk undoubtedly illustrates the method of servicing the reciprocating pump assembly 10 that comprises removing the suction valve body, the suction valve 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

However, although Bayyouk discloses most of the limitations of the claim, he does not explicitly disclose specifics of removal of the suction valve body, the suction valve 
Nonetheless, Wagner in the same field of endeavor teaches another method of removing the valve seats from the cylinder blocks (see Paragraph [0117]). In particular, Wagner successfully exhibits several exemplary embodiments, wherein, as stated in Paragraph [0118], each of the valve seats 78, 136, 154, 176, 186, and 202 may be interchanged with any other one of the valve seats 78, 136, 154, 176, 186, 202. 
Wagner, in Paragraph [0119], explicitly states: in several exemplary embodiments, each of the valve seat removal systems and methods described above, including for example the systems 149 and 218 and the methods 206 and 230, provides a very simple and safe method of removing a valve seat from a fluid end of a reciprocating pump assembly. By providing a simple and safe method, equipment and manpower requirements for the removal of the valve seat are reduced, thereby meeting increased efficiency requirements during maintenance cycles. Most importantly, however, is that each of the valve seats can be interchanged with any other one of the valve seats.
Consequently, in light of this advantages, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of interchanging and removing a valve seat from a fluid end of a reciprocating pump assembly, as taught by Wagner, in the method of Bayyouk, in order to provide a very simple and safe method of removing a valve seat from a fluid end of a reciprocating pump assembly, as motivated by Wagner in Paragraph [0119].
Thus modified, one skilled in the art would have been surely appraised to further provide removing the suction valve body, the suction valve seat, the reciprocating element, or a combination thereof from the pump fluid end via an access port on a side of 
 Regarding claim 13, Bayyouk and Wagner substantially disclose the method, as claimed and detailed above. 

    PNG
    media_image8.png
    404
    806
    media_image8.png
    Greyscale

Additionally, as best seen in annotated Figure 1, Bayyouk evidently demonstrates as how the cover assembly 26 being connected to the fluid cylinder 18 opposite the stay rods 20. Clearly, Bayyouk, disclosing this cover assembly 26, specifically teaches the access port that is being located on a front of the pump 10.  
Regarding claim 14, Bayyouk and Wagner substantially disclose the method, as claimed and detailed above. Additionally, as best seen immediately above, Bayyouk evidently demonstrates as how the cover assembly 28 being connected to the fluid cylinder 18 opposite the fluid inlet passage 22. Surely, the access port, which is defined by cover assembly 28, is being located on a top of the pump 10, as instantly claimed.  
Regarding claim 15, Bayyouk and Wagner substantially disclose the method, as claimed and detailed above. 

    PNG
    media_image5.png
    537
    569
    media_image5.png
    Greyscale

Additionally, as depicted in annotated Figure 2, Bayyouk evidently demonstrates that the pump fluid end 14 is being a cross-bore pump fluid end, wherein the access port, 
As such, according to the combination, one skilled in the art would surely recognize that the pump fluid end is being a cross-bore pump fluid end, and wherein the access port 28 being located on the top of the pump fluid end 14, or wherein the pump fluid end being a concentric bore pump fluid end, and wherein the access port 26 is located on the front of the pump fluid end, as instantly claimed.
Prior Art
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of three patents.
US 9,732,746 B2, US 8,784,081 B1 and US 2015/0144826 A1 are cited to show a pump fluid end, wherein an inside dimeter of the discharge valve seat is greater than an outside diameter of the suction valve body and suction valve seat.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             

/L.P/Examiner, Art Unit 3746